Citation Nr: 0919351	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2007 rating decision issued 
by the Regional Office (RO) that granted service connection 
for PTSD and assigned a 30 percent evaluation therefore.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  PTSD is characterized by symptoms including occupational 
and social impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the above cited notice requirements were satisfied by 
an October 2006 letter sent to the Veteran by the RO.  In 
this letter, issued prior to the rating decision, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  This letter also 
adequately informed the Veteran how VA assigns disability 
ratings and effective dates, thus satisfying the requirements 
of Dingess.  Furthermore, the Veteran was sent a second 
letter in April 2007 that informed him that he could submit 
additional information showing that his PTSD increased in 
severity.  This letter provided additional notice about the 
duty to assist and the assignment of effective dates and 
disability ratings, and set forth the specific criteria 
necessary for 70 and 100 percent ratings for PTSD (in his 
Notice of Disagreement, the Veteran requested a rating of at 
least 70 percent).  The Veteran's claim was thereafter 
readjudicated in a Statement of the Case (SOC) dated in 
January 2008 and in a Supplemental Statement of the Case 
(SSOC) dated in March 2009.

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection. As Fenderson requires that the claims not 
be construed as claims for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private treatment 
records and service records.  A VA examination was provided 
in connection with this claim.  The Veteran did not report 
any treatment by VA for his PTSD.  The Board therefore finds 
that the VA satisfied its duty to assist. 

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2007 rating decision issued 
by the Regional Office (RO) that granted service connection 
for PTSD and assigned a 30 percent evaluation therefore.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  PTSD is characterized by symptoms including occupational 
and social impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the above cited notice requirements were satisfied by 
an October 2006 letter sent to the Veteran by the RO.  In 
this letter, issued prior to the rating decision, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  This letter also 
adequately informed the Veteran how VA assigns disability 
ratings and effective dates, thus satisfying the requirements 
of Dingess.  Furthermore, the Veteran was sent a second 
letter in April 2007 that informed him that he could submit 
additional information showing that his PTSD increased in 
severity.  This letter provided additional notice about the 
duty to assist and the assignment of effective dates and 
disability ratings, and set forth the specific criteria 
necessary for 70 and 100 percent ratings for PTSD (in his 
Notice of Disagreement, the Veteran requested a rating of at 
least 70 percent).  The Veteran's claim was thereafter 
readjudicated in a Statement of the Case (SOC) dated in 
January 2008 and in a Supplemental Statement of the Case 
(SSOC) dated in March 2009.

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection. As Fenderson requires that the claims not 
be construed as claims for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private treatment 
records and service records.  A VA examination was provided 
in connection with this claim.  The Veteran did not report 
any treatment by VA for his PTSD.  The Board therefore finds 
that the VA satisfied its duty to assist. 

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Factual Background and Analysis

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A rating action  in March 2007 awarded the Veteran service 
connection for PTSD based on his duties in service.  His DD 
Form 214 indicated that the Veteran served in Vietnam, that 
his military occupational specialty was light weapons 
infantryman, and that he received a Combat Infantryman's 
Badge, indicative of combat exposure.  He was assigned a 30 
percent rating based on the medical evidence of record, as 
discussed below.  

The Veteran was provided a VA psychiatric examination in 
February 2007.  The examining psychologist indicated that the 
Veteran's claims folder had been reviewed.  At that time, the 
Veteran reported that he had not received any mental health 
treatment.  He did report ongoing treatment for skin cancer, 
as well as having had open heart surgery.  He had received no 
inpatient or outpatient treatment for any mental disorders.  
The Veteran reported that he had been married for 38 years 
and had a "wonderful" relationship with his wife and 
children.  At one point he stated that he "g[ot] along OK 
with people", but also stated that he prefers to be by 
himself and has a low tolerance for people.  At other times, 
he reported that he was unable to get along with others and 
has difficulties due to his need to be right and his temper.  
He was employed as a truck driver, worked at the same job for 
2 to 5 years, and lost "a few days" of work due to 
nightmares and lack of sleep.  

Upon examination, he was clean, neatly groomed, and casually 
dressed.  His psychomotor activity and speech were 
unremarkable, his mood was euthymic, and his affect was 
appropriate.  His attitude towards the examiner was friendly 
and relaxed.  The Veteran was oriented in all spheres, and 
his thought process was unremarkable.  The Veteran did not 
report any hallucinations and no delusions were noted.  The 
Veteran's judgment was intact and he acknowledged that he had 
a problem.  He was able to appropriately interpret proverbs.  
He was able to spell a word forward and backwards, but was 
unable to perform serial 7s.  The Veteran reported that he 
had memory difficulties; his remote and recent memory were 
normal, but he reported moderate impairment of his immediate 
memory.  The Veteran did not report any panic attacks or 
obsessive or ritualistic behavior.  He reported homicidal 
thoughts without plan or intent and passing suicidal thoughts 
without plan or intent.

The Veteran reported difficulty falling and staying asleep 
and nightmares, which caused him to feel "drug out" the 
next day.  While sleep problems occurred daily, nightmares 
occurred approximately every 2 months.  The Veteran also 
reported symptoms including recurrent and distressing 
recollections of his traumatic experiences, irritability, 
difficulty concentrating, hypervigilance, an exaggerated 
startle response, diminished interest in activities, and 
efforts to avoid stimuli that remind him of his traumatic 
experiences.  

The examiner assessed the Veteran's symptoms as productive of 
severe problems with traveling and moderate problems with 
other recreational activities.  The examiner determined that 
they did not produce significant problems in intimate or 
family relationships.  However, the Veteran reported 
employment difficulties secondary to decreased memory and 
concentration.  The examiner opined that these problems 
appeared to make employment difficult but did not preclude 
employment.  The examiner stated that the Veteran's prognosis 
was guarded given the chronicity of his symptoms, although he 
might improve with treatment.  The examiner assigned a global 
assessment of functioning score (GAF) of 55.  The examiner 
noted that, in addition to his PTSD, the Veteran also 
exhibited an adjustment disorder secondary to his medical 
problems.  However, the examiner stated that she was unable 
assign a separate GAF for the Veteran's PTSD alone, since his 
diagnoses were mutually aggravating.  

In support of his claim, the Veteran submitted a letter dated 
in March 2007 from E.W.H., M.D., a private psychiatrist.  The 
letter indicated that Dr. H. examined the Veteran a few days 
after his VA psychiatric examination.  He noted the Veteran's 
report that he averaged 4 to 4 1/2 hours of sleep per night, 
had nightmares at least 2 times per month, had flashbacks 2 
times per month, and had panic attacks lasting at least 10 
minutes about once per month.  He related that the Veteran 
reported intrusive thoughts, hypervigilance, and that he 
could not tolerate anyone behind him.  Dr. H. reported that 
the Veteran's recent memory was so impaired that he could not 
remember what he read and got lost when travelling.  The 
Veteran reported auditory and visual hallucinations.  He also 
reported feeling depressed 75% of the time, with no energy 
and little interest in things, occasional crying spells, and 
agitation.  Dr. H. opined that the Veteran was moderately 
compromised in his ability to sustain social relationships 
and mildly compromised in his ability to sustain work 
relationships.  He prescribed trazadone to assist the Veteran 
with sleep and Wellbutrin (buproprion) to help control 
depressive symptoms.  A GAF score of 40 was assigned.  

Treatment records from Dr. H.  for the period of February 
2007 to July 2007 indicate that the Veteran reported similar 
symptoms and continued to be assigned a GAF of 40.

After a review of the record, the Board finds that the 
Veteran's symptoms do not meet the criteria to justify the 
award of a higher initial rating for PTSD.  A 50 percent 
rating is merited when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran has not reported panic attacks 
more than once a week; in fact, he reported the attacks to 
occur no more than twice a month.  During his February 2007 
VA psychiatric examination, he described his family 
relationships as "wonderful".  Although he indicated his 
working memory as "100% impaired", his recall of details 
regarding his wartime experiences and his post-service life 
tend to put this estimation in question.  

While Dr. H. assigned a GAF score of 40, this score is 
inconsistent with the symptoms presented by the Veteran, as 
well as with Dr. H's verbal assessment that the Veteran had 
moderately compromised social integration and only mildly 
impaired work relationships.  A GAF score of 40 requires 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., neglects 
family, and is unable to work).  Obviously, the veteran's 
symptoms are not in this category.  The characterization of 
the Veteran's impairments in relationships as mild to 
moderate in nature is consistent with a 30 percent rating 
when evaluated in light of the Veteran's other symptoms.  

Although the Veteran reported suicidal ideation at his VA 
examination, such thoughts were described as passing and 
without plan or intent.  There was some evidence of impaired 
impulse control in the form of unprovoked irritability, but 
no evidence that this led to periods of violence.  Similarly, 
while the Veteran reported difficulties with employment in 
the past secondary to interpersonal difficulties, at the time 
of the examination he reported that he had held the same job 
for 2 to 5 years, and did not indicate that he had difficulty 
adapting to stressful circumstances at work.  The Board 
further notes that a 30 percent rating is generally 
consistent with the GAF of 55 that was assigned by the VA 
examiner, which is indicative of moderate impairment.  

Furthermore, the Board notes that although the Veteran's 
private psychiatrist examined him only a few days after the 
VA examination, the Veteran reported significantly more 
severe symptoms to his private psychiatrist than what he 
reported at his VA examination.  The Board finds the 
Veteran's initial report of his symptoms at the VA 
examination to be more credible than his report of 
significantly worse symptoms to his private psychiatrist a 
few days thereafter.  Notably, there is no indication that 
the Veteran claimed that his symptoms suddenly got worse 
within the few days following his VA examination; rather, the 
Veteran appears to have reported a history of more serious 
symptoms to his private psychiatrist.  There is no reason to 
believe that the Veteran minimized his symptoms at the VA 
compensation and pension examination which he knew would used 
for rating purposes.  

The Board further finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  In this regard, the Board 
notes that the PTSD has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  38 
C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 
115 (2008) (the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).

To conclude, the preponderance of the evidence is against a 
higher initial rating. See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial increased rating for PTSD is 
denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


